Case 2:19-cv-13184-ILRL-DMD Document 51-3 Filed 08/25/20 Page 1 of 4




             EXHIBIT B
DocuSign Envelope ID: EC951CFE-B296-4387-87BE-E796E804ADA1
                  Case 2:19-cv-13184-ILRL-DMD Document 51-3 Filed 08/25/20 Page 2 of 4




                                            UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF LOUISIANA


             ETDO PRODUCTIONS, LLC,

                                  Plaintiff,

                          v.

             ALFREDO CRUZ, MICHELE ROSSI,
             MICHELE HUDAK, MARISA NAQUIN,
             SONYA BOURGEOIS, LISETTE BAYLE,
             RENEE PASTOR, and DISCO AMIGOS
                                                                 CIVIL ACTION NO. 19-CV-13184-ILRL-
             SOCIAL AID AND PLEASURE CLUB,
                                                                 DMD
                                 Defendants.
                                                                 JUDGE IVAN L.R. LEMELLE
             DISCO AMIGOS SOCIAL AID AND
                                                                 MAGISTRATE JUDGE DANA M.
             PLEASURE CLUB,
                                                                 DOUGLAS
                               Counterclaimant,

                          v.

             ETDO PRODUCTIONS, LLC, JERRY
             LENAZ, and FRANCOIS CAMENZULI,

                            Counter-Defendants.



                                               DECLARATION OF DENNY BRO


                1. I, Denny Bro, am over the age of eighteen and competent to testify to the matters set forth
                   in this Declaration.

                2. I have personal knowledge of the facts herein.

                3. I am an original member of Disco Amigos Social Aid and Pleasure Club (“DASAPC”) and
                   attended the first practice of DASAPC held at the Rendon Inn on April 19, 2012 and many
                   practices thereafter.

                4. I first met Jerry Lenaz and Francois Camenzuli at the April 19, 2012 practice.




                                                             1
DocuSign Envelope ID: EC951CFE-B296-4387-87BE-E796E804ADA1
                  Case 2:19-cv-13184-ILRL-DMD Document 51-3 Filed 08/25/20 Page 3 of 4




                5. I paid dues to DASAPC on June 4, 2012 in the amount of $250 for an annual membership
                   and paid my check to the order of “Disco Amigos.”

                6. I am still a member in good standing of DASAPC.

                7. When I joined DASAPC, it was with the understanding that I was joining a social aid and
                   pleasure club called “Disco Amigos” as a performer, with the expectation of performing in
                   events, parties and parades in and around New Orleans.

                8. I had many individual conversations with Jerry Lenaz (“Lenaz”) and Francois Camenzuli
                   (“Camenzuli”) in the days, weeks and months following that first practice on April 19,
                   2012.

                9. In June 2012, I assisted in obtaining quotes for the purchase of 72 tee shirts from Faux Pas
                   Prints printed with the club’s logo, a bull with a disco ball head, horns and a nose ring. I
                   had conversations with Camenzuli and Lenaz and exchanged emails with them regarding
                   the tee shirt purchase.

                10. When DASAPC members purchased tee shirts with the logo, DASAPC was reimbursed
                    for the cost of the tee-shirts.

                11. In July 2012, I also assisted DASAPC with obtaining a quote from Faux Pas Prints for
                    embroidering the club’s logo on vests to be worn by male members of DASAPC during
                    performances. I had conversations with Camenzuli and Lenaz and exchanged emails with
                    them regarding the embroidered patch.

                12. At no time during the process of ordering tee-shirts and vests with the logo did Lenaz or
                    Camenzuli ever tell me that the name Disco Amigos and the logo were owned by
                    Camenzuli and Lenaz.

                13. At no time during the process of ordering tee-shirts and vests with the logo did Lenaz or
                    Camenzuli ever tell me that they granted implied licenses to DASAPC for use of the name
                    and logo.

                14. At no time did Lenaz or Camenzuli ever tell me that they assigned the rights to the Disco
                    Amigos name and logo to ETDO.

                15. I held a seat on the board of directors of DASAPC from 2013 to 2015 and attended
                    meetings of the board attended by Lenaz and Camenzuli in addition to dance rehearsals
                    and events.

                16. At no time during my term on the board of directors was it ever discussed at any board
                    meeting that the name Disco Amigos and the logo were owned by Camenzuli and Lenaz,
                    nor did I ever see a document to that effect.

                                                             2
DocuSign Envelope ID: EC951CFE-B296-4387-87BE-E796E804ADA1
                  Case 2:19-cv-13184-ILRL-DMD Document 51-3 Filed 08/25/20 Page 4 of 4




                17. At no time during my term on the board of directors was it ever discussed at a board
                    meeting that Lenaz and Camenzuli granted implied licenses for use of the name and logo
                    to DASAPC, nor did I ever see a document to that effect.

                18. At no time during my term on the board of directors of DASAPC was it ever discussed at
                    a board meeting that Lenaz and Camenzuli assigned the rights to the Disco Amigos name
                    and logo to ETDO nor did I ever see a document to that effect.

                19. The first time that I ever heard Lenaz and Camenzuli claim that they had the legal rights to
                    Disco Amigos intellectual property was in an email to the membership dated September 3,
                    2019.

                20. In the early days of the organization, I assisted in obtaining appearances for DASAPC from
                    such organizations as Girls on the Run and others.

                21. My understanding was always that I was helping to arrange appearances for DASAPC.

                22. My understanding at that time was that ETDO was a company that furnished equipment in
                    conjunction with DASAPC’s appearances.

                23. In March 2015, I put Girls on the Run in contact with ETDO, and ETDO furnished the
                    music and DJ services for their event.

                24. Girls on the Run did not hire ETDO after the March 2015 event because ETDO was more
                    expensive than other similar vendors.

                25. At no time during my term on the DASAPC board or as a member was I ever told by Lenaz
                    or Camenzuli or made aware that ETDO was charging appearance fees for DASAPC or
                    representing to clients/customers that it “handled” DASAPC.


                                                                 ____________________________________
                                                                 DENNY BRO

                                                                 8/24/2020




                                                             3
